In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00276-CV

IN THE INTEREST OF J.C., A CHILD          §    On Appeal from the 211th District Court

                                          §    of Denton County (2009-30700-211)

                                          §    November 29, 2018

                                          §    Per Curiam

                        JUDGMENT ON REHEARING

       After reviewing appellant’s motion for rehearing, we grant the motion. We

withdraw our October 18, 2018 opinion and judgment and substitute the following.

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM